September 8, 2011 VIA EDGAR Ms. Melissa Duru United States Securities and Exchange Commission Office of Mergers & Acquisitions 100 F. Street, NE Washington, D.C. 20549-3628 Re: Whitestone REIT Whitestone REIT Operating Partnership, L.P. Schedule TO-I/A, filed September 7, 2011 Dear Ms. Duru: At the request of the staff of the Securities and Exchange Commission (the “Commission”), Whitestone REIT (the “Company”) and Whitestone REIT Operating Partnership, L.P. (the “Operating Partnership” and collectively with the Company the “Issuers”) hereby confirm that the final versions of the letters of transmittal, filed as Exhibits (a)(1)(ii) and (a)(1)(iii) to Amendment No. 1 to the Issuers’ Schedule TO-I, filed with the Commission on September 7, 2011, were the versions mailed to holders of the subject securities of the Issuers’ exchange offer on September 2, 2011, along with the exchange offer prospectus, dated September 2, 2011, which forms part of the Issuers’ joint Registration Statement on Form S-4 (File Nos. 333-175610 and 333-175610-01), as amended, originally filed with the Commission on July 15, 2011. Should you have any questions, please contact David K. Holeman at (713) 435-2227 or, the Company’s counsel, Amanda R. Poe at Bass, Berry & Sims PLC at (901) 543-5930. Sincerely, WHITESTONE REIT By: /s/ David K. Holeman Name: David K. Holeman Title: Chief Financial Officer WHITESTONE REIT OPERATING PARTNERSHIP, L.P. By: Whitestone REIT, its General Partner By: /s/ David K. Holeman Name: David K. Holeman Title: Chief Financial Officer cc: Ms. Peggy Kim Ms. Amanda R. Poe
